The Court:
It is essential that the plaintiff’s pleadings show a readiness and willingness on his part to pay the balance of the purchase *443price for the land which he seeks to compel the defendant to convey to him. (Fry on Spec. Per., § 608; Waterman on Spec. Per., § 96.) In the complaint in this case as amended, there is no such showing.
The complaint is also defective, to say the least, in the averments respecting part performance.
Judgment reversed and cause remanded with directions to sustain the demurrer to the complaint as amended, with leave to the plaintiff to amend in such particulars as he may be advised. -